—In an action to recover damages for medical malpractice, the defendants appeal separately (1) from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated February 9, 1993, which denied their motions for a protective order pursuant to CPLR 3103 (a) vacating item "D” of the plaintiff’s notice of discovery and inspection dated April 30, 1992, and (2), as limited by their briefs, from so much of an order of the same court, dated October 29, 1993, as upon granting reargument, adhered to its original determination.
Ordered that the appeals from the order dated February 9, 1993, are dismissed, as that order was superseded by the order dated October 29, 1993, made upon reargument; and it is further,
Ordered that the order dated October 29, 1993, is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiff is awarded one bill of costs payable by the defendants appearing separately and filing separate briefs.
The prohibition relating to discovery of testimony offered at peer committee review proceedings "shall not apply to the statements made by any person in attendance at such a meeting who is a party to an action or proceeding the subject matter of which was reviewed at such meeting” (Education Law § 6527 [3]; see also, Carroll v St. Luke’s Hosp., 91 AD2d 674; De Paolo v Wisoff, 94 AD2d 694). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.